IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


WILLIAM D. TURNER,              : No. 206 EM 2016
                                :
                Petitioner      :
                                :
                                :
           v.                   :
                                :
                                :
COURT OF COMMON PLEAS           :
PHILADELPHIA COUNTY, ATTORNEY   :
GENERAL OF PHILADELPHIA,        :
DISTRICT ATTORNEY OF            :
PHILADELPHIA AND SUPERINTENDENT :
OF SCI FRACKVILLE,              :
                                :
                Respondents     :


                                    ORDER



PER CURIAM

      AND NOW, this 24th day of January, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.